Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 22, 2019

                                       No. 04-19-00043-CV

Deborah A. FERREL, and all other Occupants of 11603 Wood Harbor, San Antonio, TX 78249,
                                      Appellant

                                                  v.

                              CERBERUS SFR HOLDINGS L.P.,
                                       Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV06841
                           Honorable Richard Price, Judge Presiding


                                          ORDER
        Appellant’s brief was originally due to be filed on April 29, 2019. When neither the brief
nor a motion for extension of time was filed, the clerk of this court issued a notice to appellant
that the brief was late. The notice from this court instructed appellant to either file the brief or a
motion for extension of time no later than June 3, 20129. On June 4, 2019, counsel for appellant
called and spoke to a deputy clerk of this court, acknowledging receipt of the late brief notice
and stating he planned to file a written response or motion to dismiss the appeal within the next
few days. Despite counsel’s repeated assurances that a motion to dismiss the appeal or motion
for extension to file the brief was going to be filed, to date neither the brief nor a motion for
extension nor a motion to dismiss has been filed. It is therefore ORDERED that appellant show
cause in writing within ten (10) days from the date of this order stating why this appeal should
not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a), 42.3(b).



                                                       _________________________________
                                                       Liza A. Rodriguez, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court